DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
A preliminary amendment was filed on 7/28/2020.
Claims 2-21 are pending.
Claims 2-21 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 was filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,571,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a computer system for performing a substantially similar method as recited by reference method claim 1, the method including displaying moveable bid and ask indicators relating to two different tradeable objects on the same price axis, the quantities relating to the bid and ask indicators for one of the tradeable objects being equalized according to a quantity equalizer value.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,332,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a computer system for performing a substantially similar method performed by reference trading terminal claim 1, the method including displaying moveable bid and ask indicators relating to two different tradeable objects on the same price axis, the quantities relating to the bid and ask indicators for one of the tradeable objects being equalized according to a quantity equalizer value.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 8,768,822. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a computer system for performing a substantially similar method performed by reference trading terminal claim 1, the method including displaying bid and ask indicators relating to two different tradeable objects on the same price axis, the quantities relating to the bid and ask indicators for one of the tradeable objects being equalized according to a quantity equalizer value.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,773,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a computer system for performing a substantially similar method performed by reference trading terminal claim 1, the method including displaying bid and ask indicators relating to two different tradeable objects on the same price axis, the quantities relating to the bid and ask indicators for one of the tradeable objects being equalized according to a quantity equalizer value.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,755,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a computer system for performing a substantially similar method as recited by reference method claim 1, the method including displaying moveable bid and ask indicators relating to two different tradeable objects on the same price axis, the quantities relating to the bid and ask indicators for one of the tradeable objects being equalized according to a quantity equalizer value.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to transitory propagating signals per se.

Regarding claims 2-21, the claims recite “A computer readable medium…”.  The specification does not define a computer readable medium as excluding transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24,2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 8 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Cf: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 5 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-21 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ram (US 2003/0009411 A1).

Regarding claim 2, Ram discloses a computer readable medium having stored therein instructions executable by a processor for facilitating trading of multiple tradeable objects in an electronic trading environment (see para. 0045), comprising instructions executable to: 
receive market information for a first tradeable object and a second tradeable object, the market information being received from an electronic exchange (see Fig. 34, wherein the interface displays received market data);
display a plurality of price levels aligned along a price axis (see Fig. 34, price levels ranging from 56.74 to 57.04);
display at least one of a bid indicator and an ask indicator, the at least one of the bid indicator and the ask indicator being displayed at a first price level along the price axis according to an order for the first tradeable object (see Fig. 34, wherein bid indicators range from 56.74 to 56.90, wherein ask indicators range from 56.94 to 57.04);
display at least one of an equalized bid indicator and an equalized ask indicator, the at least one of the equalized bid indicator and the equalized ask indicator being displayed at a second price level along the price axis according to an order for the second tradeable object, the equalized bid indicator representing an equalized bid quantity determined according to a quantity of a bid for the second tradeable object and a quantity equalizer value, the equalized ask indicator representing an equalized ask quantity determined according to a quantity of an ask for the second tradeable object and the quantity equalizer value (see Fig. 34 - The AGGRE column displays aggregate quantities across the multiple market makers, exchanges, ECN, or market participants.  Subject to broadest reasonable interpretation, the claimed “quantity equalizer value” covers the price level of the price axis, because the quantities across different markets are equalized and consolidated into the AGGRE column for each price level on the price axis), and
where the at least one bid indicator and ask indicator is moveable relative to the price axis according the market information for the first tradeable object and the at least one equalized bid indicator and equalized ask indicator is moveable relative to the price axis according the market information for the second tradeable object (see Fig. 34, wherein upon receiving updated market data, the displayed indicators move along the axis);
Ram further discloses:
display an order entry region aligned with the price axis and having a plurality of locations, each location of the plurality of locations corresponding to an associated price level of the price axis  (see Fig. 27 para. 0495-0496; Fig. 28, para. 0499-0500);
receive a user selection of at least one of the plurality of locations (see Fig. 27 para. 0495-0496; Fig. 28, para. 0499-0500); and
in response to receiving the user selection, submit a trade order (see Fig. 27 para. 0495-0496; Fig. 28, para. 0499-0500).
Ram anticipates the claim because the features discussed with regards to Fig. 27 and Fig. 28 apply to the interface displayed by Fig. 34. Although not explicitly discussed with reference to the Fig. 34 interface, it is understood that one may place trade orders in a similar manner using the interface of Fig. 34.  Moreover, the features discussed are not disclosed as separate embodiments.  The features are understood as a single embodiment because the features are part of the same application software available through a computer (see para. 0045).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ram’s Fig. 34 interface to include the order entry features discussed in the context of Figs. 27 and 28.  One skilled in the art would have been motivated to make the modification to enable order entry on the grid in a number of ways (see Ram para. 0500).

Regarding claim 3, Ram discloses the computer readable medium claim 2 where the bid indicator, ask indicator, equalized bid indicator, and equalized ask indicator ascend and descend the price axis (see Fig. 34, wherein upon receiving updated market data, the displayed indicators move along the axis).

Regarding claim 4, Ram discloses the computer readable medium of claim 3 where the bid indicator and the ask indicator ascend and descend the price axis according to changes for the first tradeable object (see Fig. 34, wherein upon receiving updated market data, the displayed indicators move along the axis).

Regarding claim 5, Ram discloses the computer readable medium of claim 3 where the equalized bid indicator and the equalized ask indicator ascend and descend the price axis according to changes for the second tradeable object (see Fig. 34, wherein upon receiving updated market data, the displayed indicators move along the axis).

Regarding claim 6, Ram discloses the computer readable medium of claim 2 where the equalized bid indicator represents an equalized bid quantity determined according to a quantity of a bid for the second tradeable object and a quantity equalizer value (see Fig. 34, wherein the quantity equalizer value is the value of the price level on the price axis, as discussed with regards to claim 2).

Regarding claim 7, Ram discloses the computer readable medium of claim 2 where the equalized ask indicator represents an equalized ask quantity determined according to a quantity of an ask for the second tradeable object and the quantity equalizer value (see Fig. 34, wherein the quantity equalizer value is the value of the price level on the price axis, as discussed with regards to claim 2).

Regarding claim 8, Ram discloses the computer readable medium of claim 2 where the market display further comprises a static quantity field having a default static quantity for order entry in the order entry region (see Fig. 28, para. 0500; Fig. 17; Fig. 14);

Regarding claim 9, Ram discloses the computer readable medium of claim 2 where the market display further comprises a dynamic quantity field having a dynamic quantity for order entry in the order entry region, where the dynamic quantity is linked to a formula and is dynamically updated based on the formula (see para. 0500, 0211, 0290).

Regarding claim 10, Ram discloses the computer readable medium of claim 2, further comprising instructions executable to display an order window relative to the price axis, the order window having working order related information, where the order window is activated in response to a received user activation (see Fig. 34, para. 0511, wherein drop-down menu may be selected to show share quantity open).

Regarding claim 11, Ram discloses the computer readable medium of claim 10 where the working order related information comprises at least one working order parameter (see Fig. 34, para. 0511, wherein drop-down menu may be selected to show share quantity open).

Regarding claim 12, Ram discloses the computer readable medium of claim 11 where the at least one working order parameter is changeable according to a received user input (see Fig. 34, para. 0511, wherein the user may change or cancel an order).

Regarding claim 13, Ram discloses the computer readable medium of claim 11 where the at least one working order parameter comprises at least one of a working order quantity and a working order price (see Fig. 34, para. 0511, wherein the user may change or cancel an order).

Regarding claim 14, Ram discloses the computer readable medium of claim 2 where the market display further comprises at least one working order indicator displayed relative to the plurality of price levels according to a price of a working order (see Fig. 34, para. 0511, wherein drop-down menu may be selected to show share quantity open).

Regarding claim 15, Ram discloses the computer readable medium of claim 14, further comprising instructions executable to display an order deletion region where the working order is deleted in response to receiving a user input via the order deletion region (see para. 0063, 0067).

Regarding claim 16, Ram discloses the computer readable medium of claim 2 where the market display further comprises a better than best indicator displayed relative to a location associated with a price level of the price axis, the better than best indicator identifying a bid higher in value than the location or an ask lower in value than the location (see Figs. 53a-53c, wherein the price range for a cell may represent prices which are better than the displayed price level for the cell on the axis).

Regarding claim 17, Ram discloses the computer readable medium of claim 16 where the better than best indicator is based on at least one of consolidated quantities corresponding to unconsolidated prices and implied quantities at implied prices (see Fig. 34, AGGRE column).

Regarding claim 18, Ram discloses the computer readable medium of claim 2 where a first level corresponds to an order for the first tradeable object (see Fig. 34).

Regarding claim 19, Ram discloses the computer readable medium of claim 2 where the at least one of bid indicator and ask indicator, and the at least one of equalized bid indicator and equalized ask indicator ascend and descend the price axis (see Fig. 34, wherein upon receiving updated market data, the displayed indicators move along the axis).

Regarding claim 20, Ram discloses the computer readable medium of claim 19 where the at least one of bid indicator and ask indicator ascend and descend the price axis according to changes for the first tradeable object (see Fig. 34, wherein upon receiving updated market data, the displayed indicators move along the axis).

Regarding claim 21, Ram discloses the computer readable medium of claim 19 where the at least one of the equalized bid indicator and equalized ask indicator ascend and descend the price axis according to changes for the second tradeable object (see Fig. 34, wherein upon receiving updated market data, the displayed indicators move along the axis).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/
Primary Examiner, Art Unit 3698